      Case 4:19-cv-04572-JST Document 28-1 Filed 10/01/19 Page 1 of 4



     Bruce Birenboim
1    Paul, Weiss, Rifkind, Wharton & Garrison LLP
     1285 Avenue of the Americas
2    New York, NY 10019-6064
     Tel.: (212) 373-3000
3    Fax: (212) 757-3900
     bbirenboim@paulweiss.com
4

5                                   UNITED STATES DISTRICT COURT
6                             NORTHERN DISTRICT OF CALIFORNIA
7                                      SAN FRANCISCO DIVISION
8
     KIERAN T. PRIOR,                                          Case No. 4:19-cv-04572-JST
9
                                Plaintiff,
10
                               v.                              DECLARATION OF BRUCE
11                                                             BIRENBOIM IN SUPPORT OF
     JOHN T. THORNTON, et al.,                                 STIPULATION AND [PROPOSED]
12                                                             ORDER CONCERNING CASE
                                Defendants.                    SCHEDULE
13

14                  I, Bruce Birenboim, declare as follows:
15              1. I am a partner of the law firm Paul, Weiss, Rifkind, Wharton & Garrison LLP,
16   counsel for Defendants John T. Thornton and Barrick Gold Corporation in this action.
17              2. Pursuant to a Stipulation and Proposed Order filed by the parties on September 3,
18   2019, the Parties agreed that, in order to allow them time to pursue private mediation, the
19   deadline for Defendants to move against, answer, or otherwise respond to the Complaint would
20   be December 13, 2019. On September 5, 2019, the Court so ordered that Stipulation and
21   scheduled an Initial Case Management Conference for January 21, 2020.
22              3. The Parties have been working constructively to arrange a mediation. They have
23   agreed upon a mediator, Randall Wulff. However, the earliest date on which Mr. Wulff and all
24   the parties and counsel are available is January 21, 2020. The parties have agreed to mediate on
25   that date, subject to the Court’s approval of a modification of the case schedule.
26              4. The Parties believe that it would be a better use of this Court’s and the Parties’
27   resources to explore private mediation fully before litigating this Action, and therefore to defer
28                                                1
         Declaration of Bruce Birenboim in Support of Stipulation and [Proposed] Order Concerning
                                                                                    Case Schedule
                                                                       Case No. 4:19-cv-04572-JST
      Case 4:19-cv-04572-JST Document 28-1 Filed 10/01/19 Page 2 of 4




1    further the deadline for Defendants to move against, answer, or otherwise respond to the

2    Complaint, and all further proceedings in this action (including discovery), until after the

3    mediation. Accordingly, the Parties respectfully request that the Court adopt the schedule that

4    they propose in the accompanying Stipulation and Proposed Order.

5               5. I am available to provide any additional information that may be helpful to the

6    Court in considering this request.

7           I declare under penalty of perjury under the laws of the United States that the foregoing is

8    true and correct and that this declaration was executed on October 1, 2019 in New York, NY.

9                                                             /s/ Bruce Birenboim
                                                              Bruce Birenboim
10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-
         Declaration of Bruce Birenboim in Support of Stipulation and [Proposed] Order Concerning
                                                                                    Case Schedule
                                                                       Case No. 4:19-cv-04572-JST
      Case 4:19-cv-04572-JST Document 28-1 Filed 10/01/19 Page 3 of 4




1                                       FILER’S ATTESTATION

2           Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding

3    signatures, I, Laura E. Miller, attest that concurrence in the filing of this document has been

4    obtained.

5     Dated: October 1, 2019                                        /s/ Laura E. Miller
                                                                   LAURA E. MILLER
6

7

8

9
10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -3-
         Declaration of Bruce Birenboim in Support of Stipulation and [Proposed] Order Concerning
                                                                                    Case Schedule
                                                                       Case No. 4:19-cv-04572-JST
      Case 4:19-cv-04572-JST Document 28-1 Filed 10/01/19 Page 4 of 4




1                                    CERTIFICATE OF SERVICE

2            I hereby certify that on October 1, 2019 the within document was filed with the Clerk of

3    the Court using CM/ECF which will send notification of such filing to the attorneys of record in

4    this case.
                                                                  /s/ Laura E. Miller
5                                                                LAURA E. MILLER
6

7

8

9
10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -4-
         Declaration of Bruce Birenboim in Support of Stipulation and [Proposed] Order Concerning
                                                                                    Case Schedule
                                                                       Case No. 4:19-cv-04572-JST
